           Case 1:19-cv-03556-RCL Document 9 Filed 01/08/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ROY WILMOTH, JR. et al.,

                          Plaintiffs,

                   v.                             Civil Action No. 19-3556-RCL

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                          Defendant.


                              JOINT MOTION TO EXTEND TIME

        Roy Wilmoth, Jr., Maureen Piekanski, and Edwin R. Banks (“Plaintiffs”) and Alex M.

Azar II, Secretary of the Department of Health and Human Services (“Defendant”) (collectively,

“the Parties”) respectfully request that this Court grant their Joint Motion to Extend Time. As

proposed, the deadlines for the Defendant to serve a certified copy of the administrative record,

respond to the Complaint, and substantively oppose Plaintiffs’ motion for summary judgment

would be set to February 28, 2020. Good cause exists for this extension and setting the date as

proposed is in the interests of justice.

        This is an administrative review case filed on November 26, 2019. Simultaneous with the

filing of the Complaint, Plaintiffs also filed a motion for summary judgment arguing, inter alia,

that the Defendant is barred from challenging the allegations of the Complaint based on collateral

estoppel. See ECF No. 2. Both the Complaint and the motion for summary judgment were served

no later than December 2, 2019. The response to the Complaint is due by January 31, 2020.
             Case 1:19-cv-03556-RCL Document 9 Filed 01/08/20 Page 2 of 3



           Adopting conflicting views about the impact of compilation of the administrative record

on the timing of dispositive motions practice, the Parties disagree about when a response to the

motion for summary judgment is or was due. In any event, as a practical matter, the case was not

assigned to an Assistant United States Attorney (“AUSA”) until the eve of the earliest possible

opposition date, which passed before the AUSA became aware of the summary judgment motion’s

filing, precluding a reasonable opportunity to respond.1 Likewise, the parties disagree about when

a copy of the administrative record must be served.

           Subsequently, the Parties met and conferred and agree that, in order to avoid unnecessary

motion practice, streamline consideration of the issues, and allow more time for review, an

extension of time until February 28, 2020 for Defendant to produce the administrative record,

respond to the Complaint, and substantively oppose Plaintiffs’ motion for summary judgment is

appropriate. Thus, good cause exists to extend the deadlines and doing so is in the interests of

justice.

           A proposed order is attached.

Dated: January 8, 2020                                 Respectfully submitted,

                                                       /s/Daniel Z. Herbst
                                                       Daniel Z. Herbst (Bar No. 501161)
                                                       Mark D. Quist (Bar No. 1552500)
                                                       REED SMITH LLP
                                                       1301 K Street, NW
                                                       Suite 100-East Tower
                                                       Washington, DC 20005
                                                       (202) 414-9232
                                                       (202) 414-9184
                                                       dherbst@reedsmith.com
                                                       mquist@reedsmith.com



1
 It is undisputed that the January 31, 2020 calendar event by which the case was assigned made
no mention of the motion, which the AUSA only learned about from Plaintiff’s counsel on
December 27, 2020.
                                                   2
Case 1:19-cv-03556-RCL Document 9 Filed 01/08/20 Page 3 of 3



                                 PARRISH LAW OFFICES
                                 James C. Pistorino (Admitted Pro Hac Vice)
                                 788 Washington Road
                                 Pittsburgh, PA 15228
                                 Telephone: (412) 561-6250
                                 Facsimile: (412) 561-6253
                                 james@dparrishlaw.com

                                 Attorneys for Plaintiffs


                                 JESSIE K. LIU, D.C. Bar # 472845
                                 U.S. Attorney for the District of Columbia

                                 DANIEL F.VAN HORN, D.C. Bar # 924092
                                 Chief, Civil Division

                             By: /s/ John Moustakas
                                 John Moustakas, D.C. Bar #442076
                                 Assistant United States Attorney
                                 555 Fourth Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-2518
                                 john.moustakas@usdoj.gov

                                 Counsel for Defendants

                                 Robert P. Charrow
                                 General Counsel

                                 Michele L. Purdue
                                 Acting Chief Counsel, Region III

                                 Eric S. Wolfish
                                 Assistant Regional Counsel
                                 Office of the General Counsel, Region III
                                 U.S. Department of Health and Human
                                 Services
                                 801 Market Street, Suite 9700
                                 Philadelphia, PA 19107-3134
                                 Eric.Wolfish@hhs.gov

                                 Of Counsel




                             3
